Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 1 of 15 PageID #: 1
                                                                       FILED
                                                                 US DISTRICT COURT
                                                                 WESTERN DISTRICT
                                                                   OF ARKANSAS
                                                                   Nov 20, 2019
                                                                OFFICE OF THE CLERK
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 2 of 15 PageID #: 2
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 3 of 15 PageID #: 3
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 4 of 15 PageID #: 4
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 5 of 15 PageID #: 5
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 6 of 15 PageID #: 6
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 7 of 15 PageID #: 7
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 8 of 15 PageID #: 8
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 9 of 15 PageID #: 9
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 10 of 15 PageID #: 10
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 11 of 15 PageID #: 11
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 12 of 15 PageID #: 12
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 13 of 15 PageID #: 13
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 14 of 15 PageID #: 14
Case 5:19-cm-00126-ELW Document 1   Filed 11/20/19 Page 15 of 15 PageID #: 15
